Per Curiam.
Where the judgment affirmed was ren dered after verdict, the statute authorizes the court in its discretion to give judgment that the defendant in error recover twice the amount of his taxed bill of costs, 2 R. S. 618, § 33 ; and where the plaintiff in error in such case suffers a default on the cause being called on the calendar, we have directed a rule to be entered accordingly. But a judgment on a report of referees is not within the terms of the statute, and statutes giving costs are always construed strictly. The motion cannot be granted.